ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of two counts of robbery in the first degree, in violation of Section 569.020 RSMo (1994); one count of attempted robbery in the first degree, in violation of Section 564.011 RSMo (1994); and three counts of armed criminal action, in violation of Section 571.015 RSMo (1994), for the robbery and attempted robbery of various individuals in one neighborhood over a one week period. The trial court sentenced him as a prior and persistent offender to consecutive terms of life imprisonment on each of Counts I and IV, robbery in the first degree; ten years imprisonment on each of Counts III, V, and VII, armed criminal action; and twenty years imprisonment on Count VI, attempted robbery in the first degree.
No error of law appears and no jurisprudential purpose would be served with a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).